Nichols, Chief Justice.
D. T. Clark was tried and convicted in the Recorder’s Court of the City of Hawkinsville for the offense of digging a well within the city limits under an ordinance which prohibits the digging of any wells of any kind whatsoever without the permission of the board of commissioners. On application for certiorari the Superior Court of Pulaski County declared such ordinance unconstitutional and the conviction and fine imposed by the recorder’s court was reversed and set aside. The appeal is from such judgment.
The enumerations of error allege that the court erred in striking down the ordinance as void, erred in holding "that the city ordinance prohibiting the digging of a well within the city is unconstitutional ...” and erred in reversing and setting aside the conviction and fine imposed by the recorder’s court.
There being nothing in this appeal which draws in question the constitutionality of a statute, and there being no other basis for this court’s jurisdiction under Art. VI, Sec. II, Par. IV of the Constitution of 1945 (Code Ann. § 2-3704), the appeal must be transferred to the Court of Appeals.

Transferred to the Court of Appeals.


All the Justices concur.